Citation Nr: 1427676	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for a service-connected scar on the left eyelid.  

2.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicides in the Republic of Vietnam.  

3.  Entitlement to service connection for a bilateral eye disability manifesting with "floaters" and vision impairment.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from March 1968 to December 1969.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The case was before the Board on a prior occasion, and was remanded in September 2012.  Unfortunately, with respect to the two issues being remanded, further development is required.  No additional development is necessary with respect to the claim for a higher rating for an eyelid scar, and that claim is ripe for appellate review.  

The entire claims folder, to include the portion contained electronically, has been reviewed in this case.  

Finally, in correspondence received in February 2013, the Veteran stated that he never received a decision on a claim for service connection for diabetes mellitus.  A decision on that claim was rendered in July 2009 and a copy of the decision was sent to the Veteran at his address of record.  If he wants another copy of the decision, he is free to contact his local VA Regional Office.  

The issues of entitlement to service connection for hypertension and for a bilateral eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a small, superficial scar on his left eyelid that is neither unstable nor painful.  


CONCLUSION OF LAW

The criteria for a compensable initial disability evaluation for a scar on the left eyelid have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7800-7804 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in her possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  The Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Veteran is represented by the Marine Corps League, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher initial rating for a scar of the eyelid.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which are adequate for rating purposes; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Legal Criteria-Initial Ratings (General)

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

For claims for an increase that rises out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Such a rating is not appropriate in the current case, as the Veteran's disability fails to meet compensable guidelines under all applicable regulatory criteria.  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).

Analysis

The Veteran was granted service connection for a small scar on his left eyelid in a June 2008 rating decision.  Initially, the Veteran had forwarded complaints of vision loss and "floaters" as associated with a trauma experienced in the eye; however, in rating the Veteran, only the scar was found to be service-connected.  The Veteran appealed the noncompensable rating assigned for the scar, alleging that he experienced eye manifestations associated with the disorder ("floaters" and vision loss).  The RO has recently clarified that there are two issues on appeal with respect to the scar.  That is, that the June 2008 rating decision only awarded service connection for a scar, and, while not specifying a denial specifically, did not award service connection for other eye manifestations.  In its most recent supplemental statement of the case, the RO expressly clarified this to the Veteran by noting that, with respect to the eye, there were two appeals pending (one for a higher evaluation for the service-connected scar and one for entitlement to service connection for a separate eye disability allegedly resultant from in-service trauma).  The service connection claim has been part and parcel of the appeal since the initial notice of disagreement, and further development is required with respect to this issue.  A decision on the service-connected scar is, however, able to be issued at this time.  

The Veteran was first evaluated by VA eye health providers in March 2008, when an ophthalmology examination was afforded.  In the associated report, a scar of 18mm in length was noted.  The scar was slightly elevated and "minimally noticeable."  The Veteran stated that he "sees well with glasses," and that "no one comments" on his scar.  Save for the "minimal scar," no other eye disease was diagnosed.  The Veteran did not have his eyes dilated at that time, as he needed to drive home.  

The Board, in its September 2012 remand order, noted the Veteran's complaints of eye disease and determined that it was necessary to determine if any eye pathology was associated with the service-connected eyelid scar.  Further, it was determined that a new examination evaluating the severity of the scar was necessary, as the 2008 examination was somewhat dated.  

In October 2012, a VA ophthalmologist examined the Veteran pursuant to the Board's remand instructions.  The Veteran's subjective "floaters" were noted as well as bilateral cataracts; however, the examiner stated that these were less likely as not caused by the service-connected accident and eye injury.  From this, as noted above, the RO articulated that a separate claim for service connection for a bilateral eye disability was on appeal (i.e. outside of the contended higher rating for the service-connected scar).  

With respect to the service-connected residual scar, the examiner noted that it was not disfiguring in nature, and that there was "no visible scar seen on the [Veteran's] left brow."  

As the rating of the service-connected residual traumatic scar is at issue (no other eye pathology is currently service-connected), the Board notes that a rating for such a disability is covered under 38 C.F.R. § 4.118.  The Veteran's effective date for the award of service connection for the scar was set to October 2007, and it is the initial rating stemming from this adverse decision which forms the basis of the current appeal.  

With respect to ratings for scars, the regulatory criteria underwent revision in October 2008, which was during the pendency of the current claim.  Under current regulatory criteria, the revisions placed into effect in October 2008 cannot be effective at any point earlier than October 23, 2008.  Thus, the Board must consider regulatory criteria in effect from the award of service connection in October 2007 to October 22, 2008, and criteria in effect from October 23, 2008 to the present when evaluating this claim for an increase.  See 38 C.F.R. § 4.118 (2013).  

Under the Diagnostic Codes applicable for rating scars in effect prior to the revision, Code 7800 addressed disfiguring scars of the head, face, and neck, Codes 7801 and 7802 pertained, respectively, to deep and superficial scars located other than on the head, face, or neck, Code 7803 pertain to superficial scars that were unstable in nature, and Code 7804 pertained to superficial scars that were painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2008).  

Regarding the rating criteria in effect subsequent to the 2008 revision, Code 7800 pertains to burn or other disfiguring scars of the head, face, or neck, Codes 7801 and 7802 pertain to burn or other scars that are, respectively, either deep and nonlinear or superficial and nonlinear and are located other than on the head, face, and neck, and Code 7804 pertains to superficial scars that are either painful or unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2013).  

The Veteran's scar on his left eyelid has been expressly found to not be disfiguring in nature, and it has been categorized as "minimal," with "elevation" being the only abnormal presentation.  Accordingly, the Board can conclude that the scarring is best categorized as superficial in nature.  Thus, for the period prior to October 23, 2008, consideration of a rating under Codes 7803 and 7804 is most appropriate, and for the period subsequent to that date, consideration is to be under the newer version of Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2013).  

In that respect, the pre-revision legal criteria allowed for a maximum 10 percent rating under Code 7803 for an unstable superficial scar, with a maximum 10 percent rating for a superficial scar that was painful on examination.  Id.  The Veteran has, prior to October 23, 2008, never reported pain in his scar, and the 2008 objective VA examination did not note that the scar was unstable.  Indeed, the scar was documented as merely "minimal" and "elevated" in nature, with the Veteran reporting that it was unnoticeable by others in his daily interactions.  As this does not evidence pain or instability, the criteria for a compensable evaluation for this service-connected scar have not been met prior to October 23, 2008.  

With respect to the post-revision legal criteria, the Board notes that a 10 percent rating under Code 7804 requires that the Veteran exhibit one or two scars that are painful or unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2013).  The Veteran, in his 2012 examination and throughout the course of the appeal, has demonstrated that he has one superficial scar over his left eyelid.  In the most recent VA examination, the Veteran did not complain of pain in the scar and instability was not noted.  Indeed, the examiner specifically noted that the scarring was so minimal as to not be visible upon objective examination.  As this is the case, the criteria for the next highest rating (the initial threshold for compensation at 10 percent) have not been met from October 23, 2008 to the present.  

Thus, the Board cannot grant the claim for a higher initial rating for the service-connected left eyelid scar on a schedular basis.  With respect to a potential extraschedular evaluation, the Board notes that the rating criteria in effect throughout the appeal fully contemplate the minimally disabling nature of the Veteran's service-connected scar.  Indeed, the Veteran does not even experience pain in the scarring to warrant assignment of a 10 percent rating on a schedular basis, and there are virtually no symptoms associated with the scar save for its mere presence on the eyelid.  Thus, there is nothing to suggest that the severity of the service-connected disability picture is so outside of the norm as to merit a remand for referral to the Director of VA's Compensation service for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for an increase.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable disability evaluation for a service-connected scar on the left eyelid is denied.  


REMAND

The Veteran contends that he developed hypertension in active service, to include as a result of exposure to herbicides in the Republic of Vietnam (unconfirmed).  In its most recent remand order, the Board had instructed that a comprehensive VA examination be afforded which addressed the etiology of the Veteran's hypertension.  Specifically, the examiner was asked to consider a September 1968 diastolic blood pressure reading of 98, and to opine as to if it was at least as likely as not that the hypertension had causal origins in active service.  

In September 2012, the Veteran was examined in accordance with the remand order.  Unfortunately, the returned opinion failed to fully address the Board's instructions and additional development is necessary.  Specifically, while the Veteran was diagnosed with hypertension, with respect to etiology, the examiner stated "this Veteran's hypertension is not caused by, secondary to, nor related to any type of exposure to herbicides."  As a rationale, the examiner stated, that "Agent Orange has not been shown to cause hypertension."  The Veteran had contended that he had a 40-year history of hypertension; however, the examiner stated that "there is no proof of that."  The Board had specifically instructed the examiner to consider the September 1968 elevated diastolic finding, and this was ignored.  

Veterans, as a matter of law, are entitled to compliance with Board directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  That the VA examiner did not consider the 1968 episode of elevated diastolic blood pressure, which was expressly directed, means that the returned examination report did not fully satisfy the mandates of the 2012 remand order.  Accordingly, the claim should be dispatched to an examiner other than the one who conducted the September 2012 examination for the purposes of determining if it is at least as likely as not that the Veteran's current hypertension had causal origins in active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim for entitlement to service connection for a bilateral eye disability, the claim, as noted in the above decision, was separated from the claim for an increase for a service-connected eyelid scar by the RO.  In doing this, the RO noted that the claim has been pending since the 2008 rating decision from which the appeal stems; however, the Veteran has not, as of yet, been provided with specific notification in accordance with the Veterans Claims Act of 2000 (VCAA) regarding how to substantiate this specific claim.  Accordingly, prior to the issuance of a decision, such notice must be provided.  

Further, in reviewing the October 2012 VA eye examination, the examiner noted that "floaters" can be accentuated in the Veteran during particularly hypertensive periods.  Thus, the issue is raised as to if a bilateral eye disability is potentially aggravated by the claimed hypertension, and no resolution on the eye claim can occur until the hypertension issue has been resolved (i.e. it is inextricably intertwined).  

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran with information on how to substantiate his claim for service connection for a bilateral eye disability in accordance with the VCAA.  Allow the Veteran the appropriate time to respond.  

2.  Dispatch the claims file to a VA physician other than the one who conducted the September 2012 examination for the purposes of obtaining a remedial addendum opinion.  In this regard, a physician is asked to opine as to if it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension had causal origins in active service.  The examiner should specifically reference the September 1968 episode of an elevated diastolic pressure reading of 98 when coming to an opinion.  Rationales should accompany all conclusions reached in the narrative portion of the examination report.  

3.  After the aforementioned development, re-adjudicate the Veteran's claims.  Should they remain denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and forward the case to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


